Attorney Grievance Commission of Maryland v. Claire L. K. K. Ogilvie, Misc. Docket AG No.
4, September Term, 2016. Opinion by Greene, J.

ATTORNEY DISCIPLINE- CONVICTION FOR A SERIOUS CRIME- DISBARMENT

Respondent Claire L. K. K. Ogilvie violated Maryland Attorneys’ Rules of Professional
Conduct 19-308.4(a), (b), and (d). These violations stemmed from Respondent’s criminal
conviction for breaking and entering, malicious wounding, and abduction, all of which occurred
in the Commonwealth of Virginia. The Court of Appeals held that disbarment was the
appropriate sanction for Respondent’s misconduct.
Argued: March 1, 2018         IN THE COURT OF APPEALS

                                     OF MARYLAND

                                  Misc. Docket AG No. 4

                                  September Term, 2016

                        ______________________________________

                         ATTORNEY GRIEVANCE COMMISSION
                                 OF MARYLAND

                                             v.
                               CLAIRE L. K. K. OGILVIE


                             Barbera, C.J.
                             Greene,
                             Adkins,
                             McDonald,
                             Watts,
                             Hotten,
                             Getty,

                                          JJ.
                        ______________________________________

                                   Opinion by Greene, J.
                        ______________________________________

                             Filed: March 23, 2018
         Claire L. K. K. Ogilvie (“Respondent”) was admitted to the Maryland Bar on

February 5, 2007. On August 18, 2014, Respondent was indicted in the Circuit Court for

the City of Charlottesville, Virginia. Commonwealth of Virginia v. Claire L. K. Kennedy

Ogilvie, Case Nos. CR 1400209-01, CR 1400209-02, and CR 1400209-03. The indictment

charged Respondent with one count of felony breaking and entering while armed with a

deadly weapon,1 one count of felony malicious wounding, and one count of felony

abduction. On January 23, 2015, Respondent entered an Alford plea2 to the charges of

felony breaking and entering, felony malicious wounding, and felony abduction in

violation of the Va. Code Ann. §§ 18.2-90, 18.2-91, 18.2-51, 18.2-47. On January 23,

2015, the Honorable John Cullen found the facts sufficient to support an Alford plea and

sentenced Respondent to fifty years of incarceration, with forty-six years suspended and

supervised probation for an indefinite period of time, with additional conditions of

probation. We issued a per curiam order disbarring Respondent on March 6, 2018. Now

we explain our reasons for imposing the sanction of disbarment.

         On March 30, 2016, the Attorney Grievance Commission (“Petitioner”), acting

through Bar Counsel, petitioned this Court for disciplinary action pursuant to Maryland




1
    The charge was later changed to felony breaking and entering.
2
  “An Alford plea [] ‘lies somewhere between a plea of guilty and a plea of nolo
contendere.’ Drawing its name from North Carolina v. Alford, 400 U.S. 25, 91 S. Ct. 160,
27 L. Ed. 2d 162 (1970), such a plea is ‘a guilty plea containing a protestation of
innocence.’” Bishop v. State, 417 Md. 1, 19, 7 A.3d 1074, 1085 (2010) (emphasis in
original) (some internal citations omitted).
Rule 19-738(c),3 because of Respondent’s criminal convictions and sentencing in Virginia.

Petitioner alleged that Respondent had engaged in professional misconduct and that she

violated the Maryland Attorneys’ Rules of Professional Conduct (“MARPC”) 19-308.4

which provides, in relevant part:

         It is professional misconduct for an attorney to:
                (a) violate or attempt to violate the Maryland Attorneys’ Rules of
         Professional Conduct, knowingly assist or induce another to do so, or do so
         through the acts of another;
               (b) commit a criminal act that reflects adversely on the attorney’s
         honesty, trustworthiness or fitness as an attorney in other respects;
               (c) engage in conduct involving dishonesty, fraud, deceit, or
         misrepresentation;
                (d) engage in conduct that is prejudicial to the administration of
         justice[.]
         On March 31, 2016, this Court issued a Show Cause Order directing Respondent to

show cause in writing why she should not be suspended immediately.4 On May 17, 2016,


3
    Maryland Rule 19-738(c) provides that:
         (1) Generally. Upon receiving and verifying information from any source
         that an attorney has been convicted of a serious crime, Bar Counsel may file
         a Petition for Disciplinary or Remedial Action pursuant to Rule 19-721
         (a)(2). The petition may be filed whether an appeal or any other post-
         conviction proceeding is pending.
         (2) Contents. The petition shall allege the fact of the conviction and include
         a request that the attorney be suspended immediately from the practice of
         law. A certified copy of the judgment of conviction shall be attached to the
         petition and shall be prima facie evidence of the fact that the attorney was
         convicted of the crime charged.
4
    Maryland Rule 19-738(d) provides that:
        Upon filing of the petition [for Disciplinary or Remedial Action] pursuant to
        section (c) of this Rule, the Court of Appeals shall issue an order requiring
        the attorney to show cause within 15 days from the date of the order why the
                                                                       (continued . . .)
                                               2
Respondent filed a letter with this Court responding to the Show Cause Order. In the May

17 letter, Respondent stated, in relevant part:

              I do not think I should lose my ability to practice law because of my
       2014 convictions.
                                       *      *       *
              [] I do not feel that my charges violate the Maryland Rules of
       Professional Conduct. While these convictions would reflect adversely on
       myself as a person, they do not do so on my honesty, trustworthiness, or
       fitness to practice law specifically. Although an attorney is personally
       answerable to all criminal laws, she should be professionally answerable only
       for those offenses indicating a lack of characteristics desirable and relevant
       to law practice, such as those involving dishonesty, fraud, or the like.
              In addition, my experiences while incarcerated have in fact made me
       more fit to practice law. The injustices I’ve witnessed and experienced,
       including those committed by my own attorney, have opened my eyes to the
       inadequate resources available to defendants, and the prejudice defendants
       face in the criminal justice system and in the media.
                                       *      *       *
              For these reasons, I ask the court to neither suspend nor disbar me
       from the practice of law. Should the court nevertheless find suspension
       appropriate, I ask it be for a short, definite period of time, after which my
       good behavior while on probation would be sufficient for reinstatement.

                                         *      *       *




(. . . continued)
         attorney should not be suspended immediately from the practice of law until
         the further order of the Court of Appeals. If, after consideration of the petition
         and the answer to the order to show cause, the Court of Appeals determines
         that the attorney has been convicted of a serious crime, the Court may enter
         an order suspending the attorney from the practice of law until final
         disposition of the disciplinary or remedial action. The Court of Appeals shall
         vacate the order and terminate the suspension if the conviction is reversed or
         vacated.

                                                3
       On May 18, 2016, this Court temporarily suspended Respondent from the practice

of law, subject to further order of the Court. On August 14, 2017, Respondent was released

from the Fluvanna Correctional Center for Women, located in Troy, Virginia.

       On December 6, 2017, Petitioner requested further proceedings pursuant to

Maryland Rules 19-738(c).5 We scheduled the matter for oral argument on March 1, 2018.

Although notified in advance of the argument date, Respondent did not appear for oral

argument and did not submit anything in writing to the Court. At oral argument, Petitioner

recommended the sanction of disbarment in light of Respondent’s criminal conviction,

which Petitioner argued was a clear violation of MARPC 19-308.4(b).6                Petitioner

suggested that there were four aggravating factors present, those being bad faith obstruction

in Respondent’s failure to report her criminal charges and conviction,7 Respondent’s




5
 Maryland Rule 19-738(c) provides, “Upon receiving and verifying information from any
source that an attorney has been convicted of a serious crime, Bar Counsel may file a
Petition for Disciplinary or Remedial Action pursuant to Rule 19-721(a)(2). The petition
may be filed whether an appeal or any other post-conviction proceeding is pending.”
6
  In light of the sensitive nature of the acts committed as well as the conditions of
Respondent’s plea agreement in which she is prohibited from discussing the facts and
circumstances related to the case, Petitioner did not give a detailed description of the nature
and circumstances of Respondent’s crimes. For those same reasons, we limit our
discussion of Respondent’s conduct by referencing Respondent’s conviction for her three
felony charges.
7
  Pursuant to Maryland Rule 19-738(b), “An attorney charged with a serious crime in this
State or any other jurisdiction shall promptly inform Bar Counsel in writing of (1) the filing
of the charge, (2) any finding or verdict of guilty on such charge, and (3) the entry of a
judgment of conviction on such charge.”

                                              4
refusal to acknowledge her wrongdoing, the vulnerability of Respondent’s victims, and the

illegality of Respondent’s conduct.8

                                    Conclusions of Law

       MARPC Rule 19-738(i) provides that “a final judgment of any court of record

convicting an attorney of a crime, whether the conviction resulted from acceptance by the

court of a plea of guilty or nolo contendere, or a verdict after trial, is conclusive evidence

of the attorney’s guilt of that crime.” Accordingly, we conclude that there is clear and

convincing evidence of Respondent’s guilt of breaking and entering, malicious wounding,

and abduction in violation of the Va. Code Ann. §§ 18.2-90, 18.2-91, 18.2-51, 18.2-47.


8
  Among the factors that this Court considers in fashioning an appropriate sanction for a
lawyer’s misconduct, aggravating factors include:
      (1) prior attorney discipline;
      (2) a dishonest or selfish motive;
      (3) a pattern of misconduct;
      (4) multiple violations of the [MARPC];
      (5) bad faith obstruction of the attorney discipline proceeding by
      intentionally failing to comply with [rules or orders of the disciplinary
      agency];
      (6) submission of false evidence, false statements, or other deceptive
      practices during the attorney discipline proceeding;
      (7) a refusal to acknowledge the misconduct's wrongful nature;
      (8) the victim’s vulnerability;
      (9) substantial experience in the practice of law;
      (10) indifference to making restitution or rectifying the misconduct's
      consequences;
      (11) illegal conduct, including that involving the use of controlled
      substances; and
      (12) likelihood of repetition of the misconduct.

Attorney Grievance Comm’n v. Allenbaugh, 450 Md. 250, 277, 148 A.3d 300, 316
(2016).

                                              5
Rule 19-308.4(b) provides, “[i]t is professional misconduct for a lawyer to . . . commit a

criminal act that reflects adversely on the lawyer’s honesty, trustworthiness or fitness as a

lawyer in other respects.” Attorney Grievance Comm’n of Maryland v. Greenleaf, 438 Md.
151, 159, 91 A.3d 1066, 1070 (2014) (internal quotation marks omitted). Respondent

demonstrated a lack of trustworthiness and a complete disregard for the law when she

maliciously entered the home of another without the owner’s knowledge or permission.

“This Court has long held lawyers to a higher standard of conduct than the average citizen.”

Attorney Grievance Comm’n of Maryland v. Sheinbein, 372 Md. 224, 253, 812 A.2d 981,

998 (2002). Respondent’s malicious wounding and abduction of another human being is

not the “behavior of a[ny] responsible, mature, and trustworthy adult,” and falls well below

the high standard set for attorneys. See Attorney Grievance Comm’n of Maryland v. Van

Dusen, 443 Md. 413, 429, 116 A.3d 1013, 1023 (2015) (disbarring an attorney who failed

to report his prior convictions in his application for admission to the bar) (internal citations

omitted). We, therefore, conclude that Respondent violated MARPC 19-308.4(b).

       “It is professional misconduct for a lawyer to . . . engage in conduct that is

prejudicial to the administration of justice. In general, an attorney violates M[A]RPC [19-

30]8.4(d) when his or her conduct impacts negatively the public’s perception or efficacy

of the courts or legal profession.” Attorney Grievance Comm’n of Maryland v. Reno, 436
Md. 504, 509, 83 A.3d 781, 784 (2014) (citation cleaned up). Respondent’s illegal acts

negatively impact the public’s perception of the legal profession. See id. Respondent

unlawfully entered the home of another, and maliciously wounded and abducted someone

in that home. Any one of these offenses negatively impacts the public’s perception of the

                                               6
legal profession.   When we consider the illegality and egregious nature of the acts

collectively, it is very clear that Respondent’s actions or similar conduct carried out by an

attorney would leave the reputation of the legal profession in disrepute. We, therefore,

conclude that Respondent violated MARPC 19-308.4(d).

       Finally, we conclude that Respondent violated MARPC 19-308.4(a), which

provides that “it is professional misconduct for an attorney to violate . . . the [MARPC.]”

                                          Sanction

       Respondent did not file exceptions and did not appear for oral argument before this

Court. Therefore, we need only decide the appropriate sanction. See Attorney Grievance

Comm’n of Maryland v. Clinton, 308 Md. 701, 705, 521 A.2d 1202, 1204 (1987). In

determining the appropriate sanction, this Court’s goal is not to punish the attorney but “to

protect the public and the public’s confidence in the legal profession.” Attorney Grievance

Comm’n of Maryland v. Greenleaf, 438 Md. 151, 163, 91 A.3d 1066, 1073 (2014).

       In Attorney Grievance Comm’n of Maryland v. Vanderlinde, 364 Md. 376, 419, 773
A.2d 463, 488 (2001), we made it clear that disbarment is the appropriate sanction for “an

attorney who steals or commits other serious criminal conduct[.]” (Emphasis added). A

review of our case law does not yield many cases concerning an attorney who committed

and was convicted of criminal acts that are similar in severity and nature to the criminal

acts of Respondent. We have, however, disbarred attorneys who committed criminal acts

against people, even in the absence of aggravating factors. In Greenleaf, we disbarred an

attorney who “deliberately solicited and preyed” on a minor. 438 Md. at 167, 91 A.3d at


                                             7
1075. In that case, the presence of one mitigating and one aggravating factor did not

dissuade us from concluding that the attorney was a “sexual predator” who was unfit to

continue the practice of law. Id. In Attorney Grievance Comm’n of Maryland v. Painter,

we recognized that an attorney who commits acts of violence which are “contrary to the

policy of this State, which abhors such acts. . . at the very least, engages in conduct that is

prejudicial to the administration of justice.” 356 Md. 293, 307, 739 A.2d 24, 32 (1999).

In that case, having noted only one aggravating factor, we determined that disbarment was

the appropriate sanction for an attorney who committed repeated acts of domestic violence

against his wife and children. Id.

       We have also concluded that disbarment is the appropriate sanction for attorneys

who committed criminal acts that did not cause physical harm to others. In Attorney

Grievance Comm’n of Maryland v. Dechowitz, an attorney was convicted of one count of

possession with intent to distribute marijuana in the state of California. 358 Md. 184, 186,

747 A.2d 657, 658 (2000). There we concluded that the attorney’s conviction clearly

demonstrated a violation of MAPRC Rule 19-308.4(b), (c), and (d), and that despite the

California Bar’s suspension of the attorney, disbarment was the appropriate sanction. Id.

at 190–91, 747 A.2d at 660–61. In Attorney Grievance Comm’n of Maryland v. Sheinbein,

we disbarred an attorney who helped his son flee the country after learning that his son was

a murder suspect. 372 Md. 224, 260–61, 812 A.2d 981, 1002 (2002). In Clinton, we

disbarred an attorney who was convicted of willful tax evasion. 308 Md. at 707, 521 A.2d

at 1204.



                                              8
       Our review has revealed, at least, one instance in which an attorney who advised

another to commit an illegal act received a lesser sanction than disbarment. In Attorney

Grievance Comm’n of Maryland v. Kerpelman, 288 Md. 341, 382–83, 420 A.2d 940, 960

(1980), we sanctioned an attorney by imposing a two-year suspension based on the

attorney’s acts of advising his client to take possession of a child in violation of a court

order, the attorney’s attempt to charge his client more than the agreed-upon fee, and the

attorney’s misrepresentations to his client that were made to justify an improper fee.

Respondent’s conduct is more severe than the attorney’s conduct in Kerpelman, because,

unlike the attorney in Kerpelman who advised his client to commit criminal acts,

Respondent actually committed the criminal acts herself, was convicted, and sentenced to

fifty years of incarceration, with all but four years suspended.

       Although Respondent’s criminal conduct may not rise to the level of egregiousness

as the attorneys’ conduct in Greenleaf and Painter,9 her conduct surely rises above the

level of severity as that of the attorneys in Kerpelman, Clinton, Dechowitz, and Sheinbein.

Considering the felonious nature of Respondent’s conduct, her criminal conviction and

sentence, her failure to report her charges and conviction to Bar Counsel, and the absence

of any extenuating circumstances, we concluded that Respondent’s “serious criminal

conduct” warrants disbarment. See Vanderlinde, 364 Md. at 419, 773 A.2d at 488. For the

above reasons, on March 6, 2018, we disbarred Respondent and awarded costs against her.


9
  The only fact that renders Respondent’s conduct less culpable than Painter’s is that
Respondent’s criminal conviction stems from one event, whereas Painter committed
repeated acts of domestic violence against his wife and children over the course of a
sixteen-year period.
                                              9